Exhibit 10.1

 

AMENDMENT TO THE
WHOLE FOODS EXECUTIVE RETENTION PLAN AND
NON-COMPETE ARRANGEMENT

 

WHEREAS, Whole Foods Market, Inc., a Texas corporation (the “Company”), has
adopted the Whole Foods Executive Retention Plan and Non-Compete Arrangement
(the “Plan”) for the benefit of certain employees of the Company and its
subsidiaries;

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of June 16, 2017 (the “Merger Agreement”), with Amazon.com, Inc., a Delaware
corporation (“Parent”), and Walnut Merger Sub, Inc., a Texas corporation and
wholly owned subsidiary of Parent (“Merger Sub”), pursuant to which, at the
Effective Time (as defined in the Merger Agreement), Merger Sub shall merge with
and into the Company, with the Company surviving as a wholly owned subsidiary of
Parent (the “Merger”);

 

WHEREAS, in connection with the Merger, the Board of Directors of the Company
desires to amend the Plan as set forth herein; and

 

WHEREAS, Section 6.1(b) of the Company Disclosure Schedule (as defined in the
Merger Agreement) permits the adoption of this amendment to the Plan.

 

NOW, THEREFORE, pursuant to Section 6.2 of the Plan, the Plan is hereby amended
as follows:

 

1.                                      Section 2.1 of the Plan is hereby
amended to add the following definitions in appropriate alphabetical order and,
consequently, renumbering all section references in Section 2.1 of the Plan:

 

“Accounting Firm” means a nationally recognized certified public accounting firm
or other professional organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company prior to a Change of
Control for purposes of making the applicable determinations hereunder, which
firm shall not, without the Covered Executive’s consent, be a firm serving as
accountant or auditor for the individual, entity, or group effecting the Change
of Control.

 

“Net After-Tax Receipt” means the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on the Covered Executive with respect thereto under Sections 1
and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Covered Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to the Covered Executive in the relevant tax
year(s).

 

--------------------------------------------------------------------------------


 

“Parachute Value” of a Payment means the present value as of the date of the
“change in ownership or control” for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment.

 

“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Covered Executive, whether paid or payable pursuant to the Plan or
otherwise.

 

“Plan Payments” has the meaning set forth in Section 4.11(a).

 

“Safe Harbor Amount” means 2.99 times the Covered Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

2.                                      A new Section 4.11 is added to the Plan
as follows:

 

4.11                        Certain Reduction of Payments.

 

(a)                                 Reduced Payments.  Anything in the Plan to
the contrary notwithstanding, in the event the Accounting Firm shall determine
that receipt of all Payments would subject a Covered Executive to the excise tax
under Section 4999 of the Code, the Accounting Firm shall determine whether to
reduce any of the Payments paid or payable pursuant to the Plan (the “Plan
Payments”) so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount.  The Plan Payments shall be so reduced only if the
Accounting Firm determines that the Covered Executive would have a greater Net
After-Tax Receipt of aggregate Payments if the Plan Payments were so reduced. 
If the Accounting Firm determines that the Covered Executive would not have a
greater Net After-Tax Receipt of aggregate Payments if the Plan Payments were so
reduced, the Covered Executive shall receive all Plan Payments to which the
Covered Executive is entitled hereunder.

 

(b)                                 Determination of Reduction.  If the
Accounting Firm determines that aggregate Plan Payments should be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, the Company shall promptly give the Covered Executive notice to
that effect and a copy of the detailed calculation thereof.  In the case of a
reduction in the Plan Payments, the Plan Payments will be reduced in the
following

 

2

--------------------------------------------------------------------------------


 

order:  (i) payments that are payable in cash that are valued at full value
under Treasury Regulation § 1.280G-1, Q&A-24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation § 1.280G-1, Q&A-24(a), with the highest values reduced first (as such
values are determined under Treasury Regulation § 1.280G-1, Q&A-24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation § 1.280G-1, Q&A-24, with amounts that are
payable last reduced first, will next be reduced; (iv) payments and benefits due
in respect of any equity valued at less than full value under Treasury
Regulation § 1.280G-1, Q&A-24, with the highest values reduced first (as such
values are determined under Treasury Regulation § 1.280G-1, Q&A-24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in
clauses (ii) or (iv) will be next reduced on a pro rata basis.  Any reductions
made pursuant to each of clauses (i)—(v) above will be made in the following
manner:  first, a pro rata reduction of cash payments and payments and benefits
due in respect of any equity not subject to Section 409A of the Code, and
second, a pro rata reduction of cash payments and payments and benefits due in
respect of any equity subject to Section 409A as deferred compensation.  All
determinations made by the Accounting Firm under this Section 4.11 shall be
binding upon the Company and the Covered Executive, and shall be made as soon as
reasonably practicable and in no event later than 15 business days following the
Date of Termination.  For purposes of reducing the Plan Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under the Plan (and no other Payments) shall be
reduced.  All reasonable fees and expenses of the Accounting Firm shall be borne
solely by the Company.

 

(c)                                  Reasonable Compensation.  The Company and
the Covered Executive shall cooperate in good faith in valuing, and the
Accounting Firm shall take into account the value of, services provided or to be
provided by the Covered Executive (including, without limitation, the Covered
Executive’s agreeing to refrain from performing services pursuant to a covenant
not to compete or similar covenant, before, on, or after the date of a change in
ownership or control of the Company (within the meaning of Treasury Regulation
§ 1.280G-1, Q&A-2(b))), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Treasury Regulation
§ 1.280G-1, Q&A-9 and Q&A-40 to Q&A-44 and/or exempt from the definition of the
term “parachute payment” within the meaning of Treasury Regulation § 1.280G-1,
Q&A-2(a) in accordance with Treasury Regulation § 1.280G-1, Q&A-5(a).

 

In all other respects, the Plan shall remain in full force and effect in
accordance with its terms.

 

Adopted by the Board of Directors of the Company on June 30, 2017.

 

3

--------------------------------------------------------------------------------